LOAN AGREEMENT This Loan Agreement ("Agreement") is dated March 26, 2008 BETWEEN: Green Shoe Inc. (the "Lender") AND: Sunberta Resources Inc. (the "Borrower") 1.Promise to Pay Borrower promises to pay to Lender the sum of US$50,000, and interest and other charges stated below (altogether, the "Loan"). 2.Breakdown of Loan Amount of Loan:US$50,000 Annual Rate: 10% annual interest compounded monthly on the last day of each month, with interest accruing from April 1, 2008. 3.Repayment Borrower will repay the amount of the Loan upon demand. 4.Prepayment Borrower has the right to repay the whole outstanding amount at any time. 5.Collection fees If this note is placed with an attorney for collection, then Borrower agree to pay an attorney's fee of 20% of the unpaid balance. This fee will be added to the unpaid balance of the loan. LENDER BORROWER GREEN SHOE INC. SUNBERTA RESOURCES INC. (signed) (signed) Authorized Signature Authorized Signature
